



COURT OF APPEAL FOR ONTARIO

CITATION: Unegbu v. WFG Securities of Canada Inc., 2016 ONCA
    501

DATE: 20160624

DOCKET: C61287

Sharpe, Lauwers and Miller JJ.A.

BETWEEN

Hope Unegbu

Plaintiff (Appellant)

and

WFG Securities of Canada Inc., Eniola Agbi and
    Sanni Adada

Defendants (Respondents)

Hope Unegbu, in person

Jide Oladejo, for the respondent, Sanni Adada

Rafal Szymanski, for the respondents, WFG Securities of
    Canada Inc. and Eniola Agbi

Heard: June 21, 2016

On appeal from the judgment of Justice S.A.Q. Akhtar of
    the Superior Court of Justice, dated October 19, 2015.

ENDORSEMENT

[1]

The appellant commenced this action in January 2012 claiming negligence,
    misrepresentation, breach of fiduciary duty, and deceit. Her claim relates to
    an investment and related loan arranged in June 2008. The motion judge granted
    summary judgment dismissing the claim on the ground that it was brought outside
    the two-year limitation period.

[2]

The motion judge found that the appellant was fully aware of the
    material facts forming the foundation of her claim in November 2008, or at the
    latest, in May 2009. In our view, that finding is well supported by the record
    and the appellant has shown no basis upon which this Court could set it aside.

[3]

The appellant contends that until she received letters in June and
    October 2011 from the Mutual Fund Dealers Association of Canada responding to
    her complaint against the defendants, she was not aware that she had a right to
    sue the defendants. Those letters indicated that if the appellant wished to
    seek compensation for any loss she had suffered, she could either contact the Ombudsman
    for Banking Services and Investment or file a lawsuit.

[4]

The motion judge did not err in rejecting this argument. As he correctly
    found at para. 22 of his reasons, those letters did not supply the appellant
    with any factual or other information that she needed to know in order to
    assert a claim. The appellant knew she had suffered a loss not later than May
    2009 and from that date, she firmly held the view that the appellants had
    wrongfully cheated her of her money. She had two years from that date to
    commence an action to bring her claim within the time allowed by the
Limitations
    Act, 2002,
S.O. 2002, c. 24, sched. B
and she failed to do so. It is well-established that a lack of appreciation of
    the legal significance of the facts grounding a claim does not stop the
    limitation from running:
Nicholas v. McCarthy Tetrault
, [2008] O.J.
    No. 4258 at para. 27, affd 2009 ONCA 692.

[5]

Accordingly, the appeal is dismissed. In our view, this is not a case
    where costs should be ordered against the appellant.

Robert J. Sharpe
    J.A.

P. Lauwers J.A.

B.W. Miller J.A


